DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 13-14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haussmann (DE19719257) in view of Onaka (WO2018047511) via the English language equivalent (US20200182564) and Yokozeki (JP201319581). 
Regarding claim 1, Haussman teaches an air conditioner (Fig. 2) comprising: a distributor (18,56,58) configured to distribute a fluid passing inside of the distributor; and a heat exchanger including a plurality of refrigerant pipes (see portions of 2 with fins 8) in which the fluid distributed by the distributor flows, the heat exchanger configured to exchange heat with air, wherein the distributor comprises: a main pipe (18); a partition (58) defining a plurality of distribution paths separated from each other in the main pipe; a first branched pipe (see one of tubes 2 associated with one of chambers 36) inserted into a first distribution path of the plurality of distribution paths in the main pipe as much as a first length, the first branched pipe connected to a first refrigerant pipe in a first portion of the heat exchanger; and a second branched pipe (see another one of tubes 2 associated with the same chamber 36)  inserted into the first distribution path of the plurality of distribution paths in the main pipe as much as a second length, the second branched pipe connected to a second refrigerant pipe in second portion of the heat exchanger, and a third branched pipe inserted into a second distribution path (see another one of tubes 2 associated with a different chamber 36) of the plurality of distribution paths in the main pipe as much as the second length, the second distribution path being different from the first distribution path (see respective different chambers 36). 
Haussmann does not teach both branch tubes and refrigerant tubes, but rather wherein the refrigerant tube is directly inserted into the main pipe, a second branched pipe inserted into the main pipe as much as a second length different from the first length and wherein the first length is shorter than the second length, a third branch pipe inserted into a second distribution path of the plurality of distribution paths in the main pipe as much as the second length, wherein a flow velocity of air exchanging heat at the first portion of the heat exchanger is faster than a flow velocity of air exchanging heat at the second portion of the heat exchanger. 
Onaka teaches (see Fig. 24-25) refrigerant pipes (12) connected to first and second branched pipes (22), a first branched pipe (one of 22) inserted into the main pipe as much as a first length, a second branched pipe (another of 22) inserted into the main pipe, and a third branched pipe (another of 22), wherein a flow velocity of air exchanging heat at the first portion of the heat exchanger is faster than a flow velocity of air exchanging heat at the second portion of the heat exchanger (this is merely a statement of intended use, however, Onaka explicitly teaches this limitation, Fig. 12), in order to improve distribution of the refrigerant (¶[0085]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haussmann to include the branch pipes of Onaka, in order to reduce the diameter of the pipe inserted into the header, thereby increasing the effective cross sectional area (¶[0233]).
Yokozeki teaches (see Fig. 7 & 10-11 & annotated Figure below) a second branched pipe (pipe 24 which extends to second length) inserted into the main pipe as much as a second length different from the first length and wherein the first length is shorter than the second length, and a third branched pipe (see another pipe 24 which extends to second length) inserted into a second distribution path of the plurality of distribution paths in the main pipe as much as the second length, in order to improve heat transfer performance (see Page 27).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haussmann to include the tube insertion configuration of Yokozeki, in order to improve heat transfer performance (see Page 27).  

    PNG
    media_image1.png
    245
    494
    media_image1.png
    Greyscale

Annotated Fig. 10 of Yokozeki 
The recitations: “wherein a flow velocity of air exchanging heat at the first portion of the heat exchanger is faster than a flow velocity of air exchanging heat at the second portion of the heat exchanger” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, the flow rate of the air is merely a statement of intended use. 
Regarding claim 3, Haussman teaches the limitations of claim 1, and Haussmann further teaches wherein the partition (58 & “helical line” -  ¶[0044]) is arranged to extend along an inclined direction with a certain angle against an axial direction of the main pipe.
Regarding claim 4, Haussman teaches the limitations of claim 3, and Haussmann further teaches the partition comprises a modified rib (58 & “helical line” -  ¶[0044])  arranged to be in close contact with the main pipe while being modified when the partition is coupled to the main pipe.
Regarding claim 7, Haussman teaches the limitations of claim 1, and Haussmann further teaches the distributor (18,56,58)  is shorter in length than the heat exchanger (see extension of tubes from left to right).
Regarding claim 13, Haussman teaches the limitations of claim 1, and Haussmann further teaches a substance (see 38 or 56) different from the main pipe (18) and the partition (58) provided between the main pipe and the partition.
Regarding claim 14, Haussman teaches the limitations of claim 1, and Haussmann further teaches the partition (58) has a size or shape of a cross- section of an upstream portion of a direction in which a refrigerant flows in the main pipe different from a size or shape of a cross-section of a downstream portion of the direction in which the refrigerant flows in the main pipe (see cross section upstream and cross-section downstream at end 64).
Regarding claim 16, Haussman teaches a distributor (18,56,58; Fig. 2) configured to distribute a fluid passing inside the distributor comprising: a main pipe (18); a partition (58) defining a plurality of distribution paths separated from each other in the main pipe; a first branched pipe (see one of tubes 2 associated with one of chambers 36) inserted into a first distribution path of the plurality of distribution paths in the main pipe as much as a first length, the first branched pipe connected to a first refrigerant pipe in a first portion of the heat exchanger; and a second branched pipe (see another one of tubes 2 associated with the same chamber 36)  inserted into the first distribution path of the plurality of distribution paths in the main pipe as much as a second length, the second branched pipe connected to a second refrigerant pipe in second portion of the heat exchanger, and a third branched pipe inserted into a second distribution path (see another one of tubes 2 associated with a different chamber 36) of the plurality of distribution paths in the main pipe as much as the second length, the second distribution path being different from the first distribution path (see respective different chambers 36).
Haussmann does not teach both branch tubes and refrigerant tubes, but rather wherein the refrigerant tube is directly inserted into the main pipe, a second branched pipe inserted into the main pipe as much as a second length different from the first length and wherein the first length is shorter than the second length, a third branch pipe inserted into a second distribution path of the plurality of distribution paths in the main pipe as much as the second length, wherein a flow velocity of air exchanging heat at the first portion of the heat exchanger is faster than a flow velocity of air exchanging heat at the second portion of the heat exchanger. 
Onaka teaches (see annotated Fig. 24-25) refrigerant pipes (12) connected to first and second branched pipes (22), a first branched pipe (one of 22) inserted into the main pipe as much as a first length, a second branched pipe (another of 22) inserted into the main pipe, and a third branched pipe (another of 22), wherein a flow velocity of air exchanging heat at the first portion of the heat exchanger is faster than a flow velocity of air exchanging heat at the second portion of the heat exchanger (this is merely a statement of intended use, however, Onaka explicitly teaches this limitation, Fig. 12), in order to improve distribution of the refrigerant (¶[0085]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haussmann to include the branch pipes of Onaka, in order to reduce the diameter of the pipe inserted into the header, thereby increasing the effective cross sectional area (¶[0233]).
Yokozeki teaches (see Fig. 7 & 10-11 & annotated Figure below) a second branched pipe (pipe 24 which extends to second length) inserted into the main pipe as much as a second length different from the first length and wherein the first length is shorter than the second length, and a third branched pipe (see another pipe 24 which extends to second length) inserted into a second distribution path of the plurality of distribution paths in the main pipe as much as the second length, in order to improve heat transfer performance (see Page 27).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haussmann to include the tube insertion configuration of Yokozeki, in order to improve heat transfer performance (see Page 27).  

    PNG
    media_image1.png
    245
    494
    media_image1.png
    Greyscale

Annotated Fig. 10 of Yokozeki 
The recitations: “wherein a flow velocity of air exchanging heat at the first portion of the heat exchanger is faster than a flow velocity of air exchanging heat at the second portion of the heat exchanger” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, the flow rate of the air is merely a statement of intended use. 
Regarding claim 19, Haussman teaches a heat exchanger unit (Fig. 2) comprising: a distributor (18,56,58) distributing a fluid passing inside of the distributor; and a heat exchanger including a plurality of refrigerant pipes (see portions of 2 with fins 8) in which the fluid distributed by the distributor flows and exchanging heat with air, wherein the distributor comprises: a main pipe (18); a partition (58) defining a plurality of distribution paths separated from each other in the main pipe; a first branched pipe (see one of tubes 2 associated with one of chambers 36) inserted into the main pipe as much as first length, first branched pipe linked to a first distribution path of the plurality of distribution paths, first branched pipe connected to a first portion of the heat exchanger; and a second branched pipe (see another one of tubes 2 associated with the same chamber 36)   inserted into the main pipe, second branched pipe linked to the first distribution path, second branched pipe connected to a second portion of the heat exchanger, and a third branched pipe inserted into a second distribution path (see another one of tubes 2 associated with a different chamber 36) of the plurality of distribution paths in the main pipe as much as the second length
Haussmann does not teach both branch tubes and refrigerant tubes, but rather wherein the refrigerant tube is directly inserted into the main pipe, a second branched pipe inserted into the main pipe as much as a second length different from the first length and wherein the first length is shorter than the second length, a third branch pipe inserted into a second distribution path of the plurality of distribution paths in the main pipe as much as the second length, wherein a flow velocity of air exchanging heat at the first portion of the heat exchanger is faster than a flow velocity of air exchanging heat at the second portion of the heat exchanger. 
Onaka teaches (see annotated Fig. 24-25) refrigerant pipes (12) connected to first and second branched pipes (22), a first branched pipe (one of 22) inserted into the main pipe as much as a first length, a second branched pipe (another of 22) inserted into the main pipe, and a third branched pipe (another of 22), wherein a flow velocity of air exchanging heat at the first portion of the heat exchanger is faster than a flow velocity of air exchanging heat at the second portion of the heat exchanger (this is merely a statement of intended use, however, Onaka explicitly teaches this limitation, Fig. 12), in order to improve distribution of the refrigerant (¶[0085]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haussmann to include the branch pipes of Onaka, in order to reduce the diameter of the pipe inserted into the header, thereby increasing the effective cross sectional area (¶[0233]).
Yokozeki teaches (see Fig. 7 & 10-11 & annotated Figure below) a second branched pipe (pipe 24 which extends to second length) inserted into the main pipe as much as a second length different from the first length and wherein the first length is shorter than the second length, and a third branched pipe (see another pipe 24 which extends to second length) inserted into a second distribution path of the plurality of distribution paths in the main pipe as much as the second length, in order to improve heat transfer performance (see Page 27).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haussmann to include the tube insertion configuration of Yokozeki, in order to improve heat transfer performance (see Page 27).  

    PNG
    media_image1.png
    245
    494
    media_image1.png
    Greyscale

Annotated Fig. 10 of Yokozeki 
The recitations: “wherein a flow velocity of air exchanging heat at the first portion of the heat exchanger is faster than a flow velocity of air exchanging heat at the second portion of the heat exchanger” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, the flow rate of the air is merely a statement of intended use. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haussmann (DE19719257) in view of Onaka (WO2018047511) via the English language equivalent (US20200182564) and Yokozeki (JP201319581) and in further view of Jiyoubouji (JP2001304775).
Regarding claim 2, Haussmann teaches the limitations of claim 1, and Haussmann does not teach an opening of an axial part of the first branched pipe linked to the first distribution path is different in size from an opening of an axial part of the second branched pipe linked to the first distribution path.
Jiyoubouji teaches an opening of an axial part of the first branched pipe linked to the first distribution path is different in size from an opening of an axial part of the second branched pipe linked to the first distribution path (see different sizes of openings in which tubes 111,112,113 are inserted, Fig. 4), in order to improve the heat exchange medium distribution (¶[0006]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haussmann to include the different sized openings of Jiyoubouji, in order to improve the heat exchange medium distribution (¶[0006]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haussmann (DE19719257) in view of Onaka (WO2018047511) via the English language equivalent (US20200182564) and Yokozeki (JP201319581) and in further view of Rushmore (US1537553).
Regarding claim 5, Haussmann teaches the limitations of claim 3, and Haussmann does not teach the partition  extends along an inclined direction with a first angle against the axial direction of the main pipe in upstream of a direction in which a refrigerant flows, and the partition extends along an inclined direction with a second angle greater than the first angle against the axial direction of the main pipe in downstream of the direction in which the refrigerant flows.
Rushmore teaches the partition  extends along an inclined direction with a first angle against the axial direction of the main pipe in upstream of a direction in which a refrigerant flows, and the partition extends along an inclined direction with a second angle greater than the first angle against the axial direction of the main pipe in downstream of the direction in which the refrigerant flows (see pitch of 13; Fig. 1-3), in order to reduce the velocity loss due to friction losses (Page 1, lines 65-90).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spiral partition of Haussmann to include the angles of Rushmore, in order to reduce the velocity loss due to friction losses (Page 1, lines 65-90).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haussmann (DE19719257) in view of Onaka (WO2018047511) via the English language equivalent (US20200182564) and Yokozeki (JP201319581) in further view of Liu (CN102287969).
Regarding claim 6, Haussmann teaches the limitations of claim 1, and Haussmann does further teaches an orifice plate (56) arranged at an upstream end of a direction in which a refrigerant flows in the main pipe, wherein the orifice plate comprises a plurality of orifice holes (60) to guide the refrigerant into the plurality of distribution paths, and wherein the plurality of orifice holes comprises a first orifice hole and a second orifice hole, however, does not teach the second orifice hole different in size from the first orifice hole. 
Liu teaches the second orifice hole different in size from the first orifice hole (see Fig. 5 & ¶[0053]), in order to provide for more uniform flow (¶[0055]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Haussmann to include the different size orifice holes of Liu, in order to provide for more uniform flow (¶[0055]).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763